WAIVER OF BENEFITS

 

This Waiver of Benefits (this “Waiver”) is entered into as of the 30th day of
December, 2013, by and among First Reliance Bancshares, Inc., a South Carolina
corporation (the “Company”), First Reliance Bank, a bank chartered under South
Carolina law and a wholly owned subsidiary of the Corporation (the “Bank” and
together with the Company, the “Employer”), and F. R. Saunders, Jr. (the
“Executive”).

 

WHEREAS, the Employer and the Executive entered into that certain Employment
Agreement, dated as of 11/24/2006, attached hereto as Exhibit A (the “Employment
Agreement”);

 

WHEREAS, pursuant to Section 2.2(a) of the Employment Agreement, the Employer
agreed to pay or cause to be paid the Executive’s initiation and membership
assessments and dues in a country club of the Executive’s choice (the
“Benefits”); and

 

WHEREAS, the Employer desires to cease providing initiation and membership
assessments and dues in country clubs to its employees and any reinstatement is
at the discretion of the Chief Executive Officer. The Executive voluntarily
agrees to waive and relinquish the right to continue to receive the Benefits
under Section 2.2(a) of the Employment Agreement.

 

NOW, THEREFORE, for and in consideration of the promises, and the mutual
covenants and agreements contained in the Employment Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. The Executive hereby voluntarily waives and relinquishes the right to
continue to receive the Benefits set forth under Section 2.2(a) of the
Employment Agreement and hereby waives and relinquishes the right to assert any
and all claims relating to the Benefits.

 

2. Except as provided in Section 1, above, the Employment Agreement shall remain
in full force and effect.

 

3. This Waiver may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one
instrument binding on the parties, notwithstanding that both parties are not
signatories to the original or the same counterpart. This Waiver shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4. This Waiver shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of South Carolina, notwithstanding its
conflicts of laws, principles or any other rule, regulation or principle that
would result in the application of another state’s laws.

 

IN WITNESS WHEREOF, each party has caused this Waiver to be executed as of the
date first set forth above.

 

EXECUTIVE   FIRST RELIANCE BANCSHARES, INC.         /s/ F. R. Saunders, Jr   /s/
Jeffrey A. Paolucci     By: Jeffrey A. Paolucci     Its: CFO             FIRST
RELIANCE BANK             /s/ Jeffrey A. Paolucci     By: Jeffrey A. Paolucci  
  Its: CFO



 



 

 

 



Exhibit A

 

Employment Agreement

(Omitted) 

 





 

